Case 1:21-cv-00795-JLS Document1 Filed 07/12/21 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JOHN ALTIERI,

Plaintiffs,
Vv. Civil Action No.

PORTFOLIO RECOVERY ASSOCIATES. LLC

Defendant.

 

COMPLAINT AND DEMAND FOR JURY TRIAL
I, INTRODUCTION
1. This is an action for actual and statutory damages brought in response to Defendant’s
violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 ef seg. (hereinafter
"FDCPA") which prohibits debt collectors from engaging in abusive, deceptive, and
unfair practices.

Il. JURISDICTION AND VENUE

2. Jurisdiction of this court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and 28
U.S.C. § 1337.

3. Venue is proper in this district under 28 U.S.C. §1391(b) in that the Defendant transacts
business here and the conduct complained of occurred here.

HI. PARTIES

4. Plaintiff John Altieri is a natural person residing in the County of Erie and State of New
York and is a “consumer” as that term is defined by 15 U.S.C. §1692a(3).

5. Defendant Portfolio Recovery Associates. LLC is a foreign business corporation
organized and existing under the laws of the State of Virginia and is a “debt collector” as
that term is defined by 15 U.S.C. §1692a(6).

6. Defendant regularly attempts to collect debts alleged to be due another.

7. The acts of the Defendant alleged hereinafter were performed by its employees acting
within the scope of their actual or apparent authority,
10.

lt.

12.

14.

16.

17.

18.

19,

20.

Case 1:21-cv-00795-JLS Document1 Filed 07/12/21 Page 2 of 4

All references to “Defendant” herein shall mean the Defendant or an employee of the
Defendant.

IV, FACTUAL ALLEGATIONS

That the Plaintiff. began receiving calls from the Defendant in regard to a debt allegedly
incurred by his ex-son-in-law, Michael Westermeyer. This debt will be referred to as “the
subject debt.”

That the subject debt arose out of a transaction in which money, services or property,
which was the subject of the transaction, was primarily for personal, family and/or
household purposes. As such, said debt is a “debt” as that term is defined by 15 U.S.C.
$1692a(5).

That the Plaintiff's ex-son-in-law thereafter allegedly defaulted on the subject debt.

That upon information and belief Defendant. sometime after the alleged default, acquired
the subject debt and began to collect on the subject debt.

, That on or about February 2020. Defendant began calling Plaintiff in regard to the subject

debt.

That on or about February 2020, Plaintiff advised the Defendant that he is not Mr.
Westermeyer and to stop calling him.

. The Plaintiff advised the Defendant that he was not Michael Westermeyer on multiple

occasions.

That Plaintiff grew so trustrated with these persistent calls. that as an act of last resort, he
disconnected his land line.

Despite advising the Defendant to cease communication multiple times, and removing his
landline telephone entirely. the Plaintiff continued receiving phone calls from the
Defendant through May of 2021.

The above-described collection conduct by Defendant in its efforts to collect this alleged
debt from Plaintiff were oppressive, deceptive, misleading, unfair and illegal
communications in an attempt to collect this alleged debt, all done in violation of
numerous and multiple provisions of the FDCPA.

These collection actions taken by Defendant. and the collection employees employed by
Defendant. were made in violation of multiple provisions of the FDCPA, including but
not limited to all of the provisions of those laws cited herein.

These violations by Defendant were knowing. willful, negligent and/or intentional, and
Defendant did not maintain procedures reasonably adapted to avoid any such violations.
Case 1:21-cv-00795-JLS Document1 Filed 07/12/21 Page 3 of 4

21. Defendant's collection efforts with respect to this alleged debt from Plaintiff caused
Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff
with the legally protected right to be treated fairly and truthfully with respect to any
action for the collection of any consumer debt.

22. Defendant's deceptive, misleading and unfair representations with respect to its collection
effort were material misrepresentations that affected and frustrated Plaintiffs ability to

intelligently respond to Defendant's collection efforts.

23. That as a result of Defendant's acts Plaintiff became nervous. upset, anxious, and
suffered from emotional distress.

V. CAUSE OF ACTION

24. Plaintiffs repeats, re-alleges and incorporates by reference the allegations contained in
paragraphs | through 24 above.

25. The conduct of Defendant as described in this complaint violated the Fair Debt
Collection Practices Act (15 U.S.C. §1692 et seq.) as follows:

A. Defendant violated 15 U.S.C. §1692b(3) by contacting Plaintiff after being told
that the alleged debtor Michae! Westermeyer. did not live at his home and to stop

calling his home.

26. That as a result of the Defendant’s FDCPA violations as alleged herein, Plaintiffs became
nervous. upset, anxious and suffered from emotional distress.

WHEREFORE. Plaintiff respectfully requests that judgment be entered against the Defendant
for:

(a) Actual damages;
(b) Statutory damages for pursuant to 15 U.S.C. § 1692k.
(c) Costs. disbursements and reasonable attorney's fees pursuant to 15 U.S.C. § 1692k.

(d) For such other and further relief as may be just and proper.

ad
Case 1:21-cv-00795-JLS Document1 Filed 07/12/21 Page 4 of 4

Vi. JURY DEMAND
Please take notice that Plaintiffs demands trial by jury in this action.

Dated: July 12. 202!

‘si Seth J. Andrews, Esq.
Seth J. Andrews, Esq.

Kenneth R. Hiller, Esq.

Law Offices of Kenneth Hiller, PLLC

Attorneys for the Plaintiff

6000 North Bailey Ave., Suite JA

Amherst, NY 14226

(716) 564-3288

Email:sandrewsia)kennethhiller.com
khiller@kennethhiller.com
